TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00838-CR




Carmen Mejia, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
NO. 9044057, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s second motion for extension of time to file brief is granted.  Appellant's
counsel, Ms. Linda Icenhauer-Ramirez, is ordered to tender a brief in this cause no later than June
5, 2006.  No further extension of time will be granted.
It is ordered April 26, 2006.
 
Before Justices B. A. Smith, Puryear and Waldrop
Do Not Publish